Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed February 25, 2020 Claims 1-20 are presented for examination. Claims 1, 19 and 20 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2019-032710 filed in Japan on February 26, 2019 which papers have been placed of record in the file.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (February 25, 2020) has been received, entered into the record, and considered.

Drawings

The drawings filed February 25, 2020 are accepted by the examiner.


Abstract

The abstract filed February 25, 2020 is accepted by the examiner





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanoner et al (US 20080238403 Al) in view of Haldner (US 8981781 B2).

As to Claim 1: 
Sanoner et al discloses an embedded-object scanner device (Sanoner, see Abstract, where Sanoner discloses a sensing device having a sensing surface for placing against a wall for detecting objects behind a wall lining has first and second sensors, each sensor including at least first and second capacitor plates and associated resistors forming RC circuits having time constants dependent on the adjacent wall material. Detection circuits connected to the RC circuits provide first and second voltage signals having amplitudes dependent on capacitance changes. A processor effects a comparison of the first and second voltage signals, and compares them to establish the magnitude of the voltage difference between the voltage signals, indicating a detected object center position when the difference signal is less than a predetermined value), comprising: a housing (Sanoner, see 10 in figure 1); a sensing device housed in the housing (Sanoner, see paragraph [0034], where Sanoner discloses that the sensor circuit 22 preferably uses a pair of sensors each having a coplanar primary plate indicated A, Beach with a single respective side coplanar plate C, D arranged between the primary plates A, B as shown in FIG. 2. Each sensor capacitor pair A, C and B, D have their own identical measuring circuits used to derive voltages VA, VB indicative of capacitance and hence dielectric constant of adjacent wall material as discussed below) and configured to sense one or more embedded objects embedded in a target material (Sanoner, see paragraph [0031], where Sanoner discloses that a stud sensor device for detecting objects behind a wall lining); and a display device provided on the housing (Sanoner, see 8 in figure 1 and paragraph [0031], where Sanoner discloses that the device includes a housing 2 formed from front and rear housing elements 4, 6 that clip or secure together at an equator to enclose operating circuitry. The front element 4 includes a display area 8), Sanoner differs from the claimed subject matter in that Sanoner does not explicitly disclose that the display device being configured to collectively display multiple sets of display data (D1r, D2r, D3r) generated in multiple sensing operations performed by the sensing device. 
However in an analogous art, Haldner discloses that the display device being configured to collectively display multiple sets of display data (D1r, D2r, D3r) generated in multiple sensing operations performed by the sensing device (Haldner, see figure 4B and column 13 lines 17-50, where Haldner discloses that during the display of a measuring recording in the first operating mode, display 30 is subdivided into three main fields: at the left edge of display 30, a function menu containing up to five functions 81A through 81E is illustrated in a first main field 80. Each function 81A through 81E is activated by function buttons 36A through 36E, respectively, of second control unit 31B on the left. A second main field 82 is situated 35 in the middle area of display 30, and is used to display the measuring recording. In the first operating mode, second main field 82 is subdivided into three subareas situated one beneath the other: a top view is shown in an upper subarea 83, a depth section image is shown in a middle subarea 84, and an associated measuring scale is shown in a lower subarea 85. Various information for the user is displayed in a third main field 86 on the right edge of display 30. Third main field 86 is subdivided into an upper status area 87 and a lower information area 88. Status area 87 contains, among other things, information concerning a state of charge of power supply unit 46 or a memory card, the information being displayed in status area 87 in the form of pictograms. Instantaneous coordinates of the measuring recording are displayed in information area 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanoner with Haldner. One would be motivated to modify Sanoner by disclosing display device being configured to collectively display multiple sets of display data (D1r, D2r, D3r) generated in multiple sensing operations performed by the sensing device as taught by Haldner, and thereby providing improvements in detecting an object in a subsurface (Haldner, see column 1 lines 35-40).

As to Claim 2: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 1, wherein the display device is configured to display the multiple sets of display data in an aligned state (Haldner, see xyz alignment in figure 4B).

As to Claim 3: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 1, wherein: the sensing device is configured to sense, while being moved in a left-right direction, a surface of the target material; and each of the sensing operations comprises manually moving the sensing device in the left-right direction across the surface of the target material (Haldner, see column 8 lines 35-43, where Haldner discloses that the detection field of detection device 21 is delimited, and
does not correspond to the full length of housing 22. The boundary of the detection field is indicated at the right housing edge of housing 22 by an upper and lower right mark 38A, 39A, and at the left housing edge by an upper and lower left mark 38B, 39B. With the aid of the marks, the user may place detection device 21 on the subsurface to be detected. The middle of the detection field is indicated by an upper and lower mark 40A, 40B at the upper and lower housing edge).

As to Claim 4: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 3, wherein the sensing operations include: a first sensing operation that comprises manually moving the sensing device in the left-right direction across a first area (AR1) of the surface of the target material, and a second sensing operation that comprises manually moving the sensing device in the left-right direction across a second area (AR1) of the surface of the target material (Haldner, see column 13 lines 51-67, where Haldner discloses that a depth section image is a two-dimensional representation of the measuring results in a plane which extends perpendicularly to the XY plane; in the XY plane, the depth direction is plotted on the vertical axis of the depth section image, and a horizontal direction is plotted on the horizontal axis. For a linear advance motion, the horizontal direction corresponds in particular to the advance direction; for a hand-held detection device or the movement of a hand-guided detection device along an arbitrary path, the horizontal direction corresponds in particular to a preferred direction defined by the detection device, for example along a housing edge).

As to Claim 5: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 4, wherein the first area and the second area are defined in an up-down direction and are non-overlapping (Haldner, see the various sensing areas 72.1, 72.2, 72.3, 73.1, 73.2 and 73.3 in figure 4A and column 12 lines 19-35 and not overlapping).



As to Claim 6: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 5, further comprising a guidance part disposed on the housing and configured to serve as a guide for the position of the housing in the up-down direction (Sanoner, see 11 in figure 1 and paragraph [0031], where Sanoner discloses that the housing 2 may also have a centre-line groove 11 and a pair of upstands 13 inner edges 16 of which constitute markers).

As to Claim 7: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 1, wherein the display device is configured to scroll the multiple sets of display data (D1r, D2r, D3r) across a display screen in a synchronized manner (Haldner, see figure 4B and column 13 lines 17-50, where Haldner discloses that during the display of a measuring recording in the first operating mode, display 30 is subdivided into three main fields: at the left edge of display 30, a function menu containing up to five functions 81A through 81E is illustrated in a first main field 80. Each function 81A through 81E is activated by function buttons 36A through 36E, respectively, of second control unit 31B on the left. A second main field 82 is situated 35 in the middle area of display 30, and is used to display the measuring recording. In the first operating mode, second main field 82 is subdivided into three subareas situated one beneath the other: a top view is shown in an upper subarea 83, a depth section image is shown in a middle subarea 84, and an associated measuring scale is shown in a lower subarea 85. Various information for the user is displayed in a third main field 86 on the right edge of display 30. Third main field 86 is subdivided into an upper status area 87 and a lower information area 88. Status area 87 contains, among other things, information concerning a state of charge of power supply unit 46 or a memory card, the information being displayed in status area 87 in the form of pictograms. Instantaneous coordinates of the measuring recording are displayed in information area 88).
As to Claim 8: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 7, further comprising: rollers rotatably mounted on the housing and configured to rotate in response to the rollers contacting a surface of the target material and the embedded-object scanner device being moved across the surface of the target material; wherein the display device is configured to scroll the multiple sets of display data (D1r, D2r, D3r) across the display screen synchronized with rotation of the rollers (Haldner, see 25 in figure 2B and figure 4B and column 8 lines 8-65, where Haldner discloses FIG. 2A shows a first specific embodiment of a hand guided detection device 21 which includes a housing 22, a handle 23, a motion unit 24 having four wheels, a display unit 26, and a control unit 27. The user guides detection device 21, with the aid of handle 23 and motion unit 24, in an advance direction 28 over a subsurface to be detected which is designed as a floor 3 or 15 back wall 6, for example. Handle 23 is situated on a top side 29 of detection device 21 which faces away from subsurface 3, 6 during a measurement, and is connected to housing 22. Display unit 26 includes a display 30 on which the measuring results of detection device 21 are displayed as a measuring recording. Control unit 27 is used for starting a measurement and for adjusting detection device 21. Control unit 27 is composed of a first and a second control unit 31A, 31 B, respectively, which are situated on top side 29 next to display 30. First 25 control unit 31A includes an on/off button 32 for switching detection device 21 on and off, a rocker switch 33 via which a marker line or a marker cross may be positioned and moved in a representation on display 30, and two additional control buttons 34, 35. Second control unit 31B includes five function buttons 36A through 36E for activating various functions of a function menu which is displayed on display 30. Control unit 27 also includes two start/stop buttons 37 A, 37B, situated on handle 23, which are used for starting and ending a measurement).



As to Claim 10: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 1, further comprising: a control device configured to output control instructions for starting and terminating of each of the multiple sensing operations (Haldner, see 62 in figure 3B and column 10 lines 13-53); and a storage that stores sensed data generated by the sensing device based on the control instructions (Haldner, see 66 in figure 3B).

As to Claim 11: 
Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 10, wherein the control device is configured to output the control instructions based on a detected distance between the sensing device and a surface of the target material (Haldner, see column 13 lines 1-5, where Haldner discloses coordinate detection unit 48 detects the Y coordinates of surface areas 72.1 through 72.3, 73.1 through 73.3, and detects a reference coordinate which is situated at a known distance from surface areas 72.1 through 72.3, 73.1 through 73.3).

As to Claims 19 and 20: 
Sanoner et al discloses a wall scanner (Sanoner, see Abstract, where Sanoner discloses a sensing device having a sensing surface for placing against a wall for detecting objects behind a wall lining has first and second sensors, each sensor including at least first and second capacitor plates and associated resistors forming RC circuits having time constants dependent on the adjacent wall material. Detection circuits connected to the RC circuits provide first and second voltage signals having amplitudes dependent on capacitance changes. A processor effects a comparison of the first and second voltage signals, and compares them to establish the magnitude of the voltage difference between the voltage signals, indicating a detected object center position when the difference signal is less than a predetermined value), comprising: a housing (Sanoner, see 10 in figure 1); a radar device housed in the housing, the radar device (Sanoner, see paragraph [0035], where Sanoner discloses that the first primary capacitor plate A defines a first primary capacitor whose capacitance varies with the dielectric constant of the adjacent region of wall, and the secondary capacitor plate C defines a capacitor whose capacitance likewise varies with dielectric constant of the adjacent region of wall. The plates A, C and associated resistors constitute two RC circuits connected respectively to the
inputs of the first and second monostable vibrator integrated circuits 40, 42. More particularly, resistors 37 and 38 (part thereof) and plate A constitute the first RC circuit. The second
is constituted by resistors 38 (part thereof) and 34 and in parallel resistor 36 and plate C. Variable resistor 38 is used to provide a balancing of RC circuits during factory calibration. The monostable vibrators 40, 42 receive the signals Rea and RCc. The respective outputs of the monostable vibrators change for a length of time determined by the time constant of the RC network at the respective input, thereby effectively converting the two RC signals into digital pulses of varying
periods according to the times taken for the waveforms to reach the threshold trigger voltages of the monostable vibrators 40, 42) being configured to: (i) emit radio waves (Sanoner, see paragraph [0043], where Sanoner discloses that the primary capacitance sensor pad B and secondary capacitance pad D provide RC signals RCb and RCd, fed respectively to third and fourth monostable vibrators 62, 64), (ii) receive radio waves reflected from embedded objects underneath a surface of a target material (Sanoner, see paragraphs [0010] and [0011], where Sanoner discloses that the first detection circuit preferably includes respective monostable devices triggered by said first and second RC circuits, outputting digital signals of period dependent on the time constant of the RC circuits. The second detection circuit preferably includes a logic gate receiving said digital signals and outputting said first voltage signal of amplitude dependent on the change of
the time constants. and (iii) output sensed data representative of the received reflected radio waves; a controller configured to: (i) process the sensed data to identify embedded objects (Sanoner, see paragraph [0031], where Sanoner discloses that a stud sensor device for detecting objects behind a wall lining) underneath the surface of the target material (Sanoner, see paragraph [0036], where Sanoner discloses that FIG. 4(a) shows the RC voltage response for primary plate A for a situation with no nearby stud, and secondly for a situation with nearby stud. FIG. 4(b) shows also the monostable 40 output for the no stud situation, whilst FIG. 4(c) shows the same with a nearby stud, illustrating the increased time period of each RC a cycle, and increase in the time of the low state of the digital square wave with detected stud. It will be appreciated that with a stud present both Re a and RCc, outputs will have their time periods extended, but that of the main plate (A) Re a will be significantly greater than for the side plate (C))). Sanoner differs from the claimed subject matter in that Sanoner does not explicitly disclose  store a plurality of sets of display data concerning shapes and locations of the identified embedded object(s) generated in a plurality of sensing operations; and a display provided on the housing, the controller and display being configured to collectively display at least two sets of display data (D1r, D2r, D3r) generated in the plurality of sensing operations in a single display image at the same time.
However in an analogous art, Haldner discloses store a plurality of sets (Haldner, see column 11 lines 12-14, where Haldner discloses that The processed reception signals are transmitted via control unit 62 into stack memories 67.1 through 67.3 of memory unit 66 and stored) of display data concerning shapes and locations of the identified embedded object(s) generated in a plurality of sensing operations (Haldner, see column 13 lines 50 -67 and column 14 lines 1-3, where Haldner discloses that raw data, i.e., the reception signals designed as hyperbolas, or further processed reception signals are represented in the depth section image. The reception signals are processed with the aid of image processing and pattern recognition methods to obtain information concerning the objects in the subsurface. In depth section images which use further processed reception signals, the objects are geometrically represented as objects; the shape and size of the objects are indicated by different colors); and a display provided on the housing, the controller and display being configured to collectively display at least two sets of display data (D1r, D2r, D3r) generated in the plurality of sensing operations in a single display image at the same time (Haldner, see figure 4B and column 13 lines 17-50, where Haldner discloses that during the display of a measuring recording in the first operating mode, display 30 is subdivided into three main fields: at the left edge of display 30, a function menu containing up to five functions 81A through 81E is illustrated in a first main field 80. Each function 81A through 81E is activated by function buttons 36A through 36E, respectively, of second control unit 31B on the left. A second main field 82 is situated 35 in the middle area of display 30, and is used to display the measuring recording. In the first operating mode, second main field 82 is subdivided into three subareas situated one beneath the other: a top view is shown in an upper subarea 83, a depth section image is shown in a middle subarea 84, and an associated measuring scale is shown in a lower subarea 85. Various information for the user is displayed in a third main field 86 on the right edge of display 30. Third main field 86 is subdivided into an upper status area 87 and a lower information area 88. Status area 87 contains, among other things, information concerning a state of charge of power supply unit 46 or a memory card, the information being displayed in status area 87 in the form of pictograms. Instantaneous coordinates of the measuring recording are displayed in information area 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanoner with Haldner. One would be motivated to modify Sanoner by disclosing store a plurality of sets of display data concerning shapes and locations of the identified embedded object(s) generated in a plurality of sensing operations; and a display provided on the housing, the controller and display being configured to collectively display at least two sets of display data (D1r, D2r, D3r) generated in the plurality of sensing operations in a single display image at the same time as taught by Haldner, and thereby providing improvements in detecting an object in a subsurface (Haldner, see column 1 lines 35-40).

Claims 12, 13, 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanoner et al (US 20080238403 Al) in view of Haldner (US 8981781 B2) in further view of Sanoner (US 6894508 B2)


As to Claim 12: 
Sanoner et al in view of Haldner differs from the claimed subject matter in that Sanoner et al in view of Haldner discloses the embedded-object scanner device according to claim 1, further comprising: a battery-mounting part on the housing, and a battery for a power tool mounted on the battery-mounting part (Sanoner, see paragraph [0044], where Sanoner discloses that the device will preferably be provided with circuits for detecting wires carrying ac current and/or metal objects as described in Applicant's U.S. Pat. No. 6,894,508 incorporated herein. The office takes official notice in regards to the limitation of a battery-mounting part on the housing, and a battery for a power tool mounted on the battery-mounting part. It is noted that U.S. Pat. No. 6,894,508, Sanoner2, see column 7 lines 12-16, where Sanoner2 discloses a converter 17 that provides a power source for the electronics from a portable power source such as a battery, the office notes that batteries need a holding mechanism as it relates to the apparatus housing thus teaching or suggesting battery-mounting part on the housing, and a battery for a power tool mounted on the battery-mounting part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanoner and Haldner with Sanoner2. One would be motivated to modify Sanoner in view of Haldner by disclosing a battery-mounting part on the housing, and a battery for a power tool mounted on the battery-mounting part as taught by Sanoner2, and thereby providing a portable detection tool that detects objects in difficult locations such as behind ceiling coverings, at the edges and corners of walls and behind objects in a room. Thus allowing a device that will possibly be held in a variety of orientations due to flexible power provisions (Haldner, see column 1 lines 35-40).



As to Claim 13: 
Sanoner et al in view of Haldner in further view of Sanoner2 discloses the embedded-object scanner device according to claim 12, further comprising: a control device configured to output control instructions for starting and terminating of each of the multiple sensing operations (Haldner, see 62 in figure 3B and column 10 lines 13-53); and a storage that stores sensed data generated by the sensing device based on the control instructions (Haldner, see 66 in figure 3B).

As to Claim 14: 
Sanoner et al in view of Haldner in further view of Sanoner2 discloses the embedded-object scanner device according to claim 13, wherein the control device is configured to output the control instructions based on a detected distance between the sensing device and a surface of the target material (Haldner, see column 13 lines 1-5, where Haldner discloses coordinate detection unit 48 detects the Y coordinates of surface areas 72.1 through 72.3, 73.1 through 73.3, and detects a reference coordinate which is situated at a known distance from surface areas 72.1 through 72.3, 73.1 through 73.3).

As to Claim 15: 
Sanoner et al in view of Haldner in further view of Sanoner2 discloses the embedded-object scanner device according to claim 14, wherein: the display device is configured to display the multiple sets of display data in an aligned state (Haldner, see xyz alignment in figure 4B); and the sensing device is configured to sense (Haldner, see figure 4B and column 13 lines 17-50, where Haldner discloses that during the display of a measuring recording in the first operating mode, display 30 is subdivided into three main fields: at the left edge of display 30, a function menu containing up to five functions 81A through 81E is illustrated in a first main field 80. Each function 81A through 81E is activated by function buttons 36A through 36E, respectively, of second control unit 31B on the left. A second main field 82 is situated 35 in the middle area of display 30, and is used to display the measuring recording. In the first operating mode, second main field 82 is subdivided into three subareas situated one beneath the other: a top view is shown in an upper subarea 83, a depth section image is shown in a middle subarea 84, and an associated measuring scale is shown in a lower subarea 85. Various information for the user is displayed in a third main field 86 on the right edge of display 30. Third main field 86 is subdivided into an upper status area 87 and a lower information area 88. Status area 87 contains, among other things, information concerning a state of charge of power supply unit 46 or a memory card, the information being displayed in status area 87 in the form of pictograms. Instantaneous coordinates of the measuring recording are displayed in information area 88), while being moved in a first linear direction across the surface of the target material (Haldner, see column 13 lines 51-67, where Haldner discloses that a depth section image is a two-dimensional representation of the measuring results in a plane which extends perpendicularly to the XY plane; in the XY plane, the depth direction is plotted on the vertical axis of the depth section image, and a horizontal direction is plotted on the horizontal axis. For a linear advance motion, the horizontal direction corresponds in particular to the advance direction; for a hand-held detection device or the movement of a hand-guided detection device along an arbitrary path, the horizontal direction corresponds in particular to a preferred direction defined by the detection device, for example along a housing edge), embedded objects underneath the surface of the target material (Haldner, see column 1 lines 7-15, where Haldner discloses that the present invention relates to a device for detecting an object in a subsurface, and a method for detecting an object in a subsurface. Typical objects that are detected in subsurfaces are water pipes, iron reinforcement bars, electric lines and power lines, moisture accumulations, and cavities. Within the scope of the present patent application, the term "object" collectively refers to any given solid, liquid, and gaseous objects which are embedded in subsurfaces).



As to Claim 16: 
Sanoner et al in view of Haldner in further view of Sanoner2 discloses the embedded-object scanner device according to claim 15, wherein the control device and storage are configured to collect and store sensed data (Haldner, see figure 4B and column 13 lines 17-50, where Haldner discloses that during the display of a measuring recording in the first operating mode, display 30 is subdivided into three main fields: at the left edge of display 30, a function menu containing up to five functions 81A through 81E is illustrated in a first main field 80. Each function 81A through 81E is activated by function buttons 36A through 36E, respectively, of second control unit 31B on the left. A second main field 82 is situated 35 in the middle area of display 30, and is used to display the measuring recording. In the first operating mode, second main field 82 is subdivided into three subareas situated one beneath the other: a top view is shown in an upper subarea 83, a depth section image is shown in a middle subarea 84, and an associated measuring scale is shown in a lower subarea 85. Various information for the user is displayed in a third main field 86 on the right edge of display 30. Third main field 86 is subdivided into an upper status area 87 and a lower information area 88. Status area 87 contains, among other things, information concerning a state of charge of power supply unit 46 or a memory card, the information being displayed in status area 87 in the form of pictograms. Instantaneous coordinates of the measuring recording are displayed in information area 88) from at least: a first sensing operation that comprises manually moving the sensing device in the first linear direction across a first area (AR1) of the surface of the target material (Haldner, see column 13 lines 51-67, where Haldner discloses that a depth section image is a two-dimensional representation of the measuring results in a plane which extends perpendicularly to the XY plane; in the XY plane, the depth direction is plotted on the vertical axis of the depth section image, and a horizontal direction is plotted on the horizontal axis. For a linear advance motion, the horizontal direction corresponds in particular to the advance direction; for a hand-held detection device or the movement of a hand-guided detection device along an arbitrary path, the horizontal direction corresponds in particular to a preferred direction defined by the detection device, for example along a housing edge), and a second sensing operation that comprises manually moving the sensing device in the first linear direction across a second area (AR1) of the surface of the target material (Haldner, see column 8 lines 49-65, where Haldner discloses that sensor unit 44 has a first sensor element 47.1, a second 50 sensor element 47.2, and a third sensor element 47.3. Sensor elements 47.1 through 47.3 are designed as inductive sensors, capacitive sensors, radar sensors, magnetic field sensors, or other types of sensors which are suitable for detecting objects in subsurfaces. Control and evaluation unit 45 controls sensor 55 elements 47.1 through 47.3, and is connected to sensor unit 44 via a communication connection, and to display unit 26 via a further communication connection. Control and evaluation unit 45 is used for controlling sensor elements 47.1 through
47.3, for evaluating the reception signals delivered by sensor elements 47.1 through 47.3, and for outputting a measuring result in the form of a measuring recording on display unit 26. Power supply unit 46 is connected to sensor unit 44, control and evaluation unit 45, and display unit 26, and provides units 44, 45, 26 with the electrical power required for the measuring operation); and wherein the first area and the second area are non-overlapping in a second linear direction that is perpendicular to the first linear direction (Haldner, see the various sensing areas 72.1, 72.2, 72.3, 73.1, 73.2 and 73.3 in figure 4A and column 12 lines 19-35 and not overlapping).

As to Claim 17: 
Sanoner et al in view of Haldner in further view of Sanoner2 discloses the embedded-object scanner device according to claim 16, further comprising a guidance part disposed on the housing and configured to serve as a guide for the position of the housing in the second linear direction (Sanoner, see 11 in figure 1 and paragraph [0031], where Sanoner discloses that the housing 2 may also have a centre-line groove 11 and a pair of upstands 13 inner edges 16 of which constitute markers).

.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Miller (US 20050194959 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624